BLATCHFORD, District Judge.
The specifications filed by Seely & Wolcott, show no legal ground for withholding a discharge. They do not specify any ground which is embraced in section 29 of the act, as a ground for refusing a discharge. It is clear, from the language of the act, and especially of section 34, that a discharge (if the formal requirements of the act have been complied with,) is to be refused only for some ground set, forth in section 29. The only ground alleged in the present case is, that the debt to Seely & Wolcott was a fiduciary debt. If so, the discharge will, by its terms, and the express provision of the act, (sections 33 and 34) fail to affect it. But this is no ground for refusing a discharge to operate on such debts not excepted by section 33. A discharge will be granted in this case, when the register shall have certified conformity.